      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 1 of 9 Page ID #1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

SAIM SARWAR, Individually,               :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :               Case No.
                                         :
AMANDA KAY WILKINSON d/b/a LINCOLN :
SUITES, individually,                    :
                                         :
             Defendant.                  :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, AMANDA

KAY WILKINSON d/b/a LINCOLN SUITES, individually, (sometimes referred to as “Defendant”),

for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Plaintiff

               ambulates in a wheelchair or with a cane or other support and has limited use of his

               hands. He is unable to tightly grasp, pinch and twist of the wrist to operate. When

               ambulating beyond the comfort of his own home, Plaintiff often uses a wheelchair

               or other assistive device. Plaintiff requires accessible handicap parking spaces located

               closet to the entrances of a facility. The handicap and access aisles must be of
     Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 2 of 9 Page ID #2




            sufficient width so that he can embark and disembark from a ramp into a vehicle.

            Routes connecting the handicap spaces and all features, goods and services of a

            facility must be level, properly sloped, sufficiently wide and without cracks, holes or

            other hazards that can pose a danger of tipping, catching wheels or falling. These

            areas must be free of obstructions or unsecured carpeting that make passage either

            more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff

            can reach them. He has difficulty operating door knobs, sink faucets, or other

            operating mechanisms that tight grasping, twisting of the wrist or pinching. He is

            hesitant to use sinks that have unwrapped pipes, as such pose a danger of scraping

            or burning his legs. Sinks must be at the proper height so that he can put his legs

            underneath to wash his hands. He requires grab bars both behind and beside a

            commode so that he can safely transfer and he has difficulty reaching the flush

            control if it is on the wrong side. He has difficulty getting through doorways if they

            lack the proper clearance.

2.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

            "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

            determining whether places of public accommodation and their websites are in

            compliance with the ADA.

3.          According to the county property records, Defendant owns a place of public

            accommodation as defined by the ADA and the regulations implementing the ADA,

            28 CFR 36.201(a) and 36.104. The place of public accommodation that the




                                              2
     Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 3 of 9 Page ID #3




            Defendant owns is a place of lodging known as LINCOLN SUITES, 105 W Trefz Dr,

            Marshall, IL 62441, and is located in the County of CLARK, (hereinafter "Property").

4.          Venue is properly located in this District because the subject property is located in

            this district.

5.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

            original jurisdiction over actions which arise from the Defendant’s violations of Title

            III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

            U.S.C. § 2201 and § 2202.

6.          As the owner of the subject place of lodging, Defendant is required to comply with

            the ADA. As such, Defendant is required to ensure that it's place of lodging is in

            compliance with the standards applicable to places of public accommodation, as set

            forth in the regulations promulgated by the Department Of Justice. Said regulations

            are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

            Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

            by reference into the ADA. These regulations impose requirements pertaining to

            places of public accommodation, including places of lodging, to ensure that they are

            accessible to disabled individuals.

7.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

            requirement:

            Reservations made by places of lodging. A public accommodation that owns,
            leases (or leases to), or operates a place of lodging shall, with respect to reservations
            made by any means, including by telephone, in-person, or through a third party -
                    (i) Modify its policies, practices, or procedures to ensure that individuals with
                    disabilities can make reservations for accessible guest rooms during the same


                                               3
      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 4 of 9 Page ID #4




                    hours and in the same manner as individuals who do not need accessible
                    rooms;
                    (ii) Identify and describe accessible features in the hotels and guest rooms
                    offered through its reservations service in enough detail to reasonably permit
                    individuals with disabilities to assess independently whether a given hotel or
                    guest room meets his or her accessibility needs;
                    (iii) Ensure that accessible guest rooms are held for use by individuals with
                    disabilities until all other guest rooms of that type have been rented and the
                    accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of guest
                    rooms and ensure that the guest rooms requested are blocked and removed
                    from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through its
                    reservations service is held for the reserving customer, regardless of whether
                    a specific room is held in response to reservations made by others.

8.           These regulations became effective March 15, 2012.

9.           Defendant, either itself or by and through a third party, accepts reservations for its

             hotel online through one or more websites. The purpose of these websites is so that

             members of the public may reserve guest accommodations and review information

             pertaining to the goods, services, features, facilities, benefits, advantages, and

             accommodations of the Property. As such, these websites are subject to the

             requirements of 28 C.F.R. Section 36.302(e).

10.          Prior to the commencement of this lawsuit, Plaintiff visited the websites on multiple

             occasions for the purpose of reviewing and assessing the accessible features at the

             Property and ascertain whether they meet the requirements of 28 C.F.R. Section

             36.302(e) and his accessibility needs. However, Plaintiff was unable to do so because

             Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

             36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

             facilities, benefits, advantages, and accommodations of the Property available to the


                                               4
      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 5 of 9 Page ID #5




             general public. Specifically, lincolnsuitesinn.com did not comply with the Regulation

             because it did not identify accessible rooms, did not allow for booking of accessible

             rooms and provided insufficient information as to whether the rooms or features at

             the hotel are accessible; hotel amenities, room types and amenities are all listed in

             detail; no information was given about accessibility in the hotel.

11.          In the near future, Plaintiff intends to revisit Defendant's online reservations system

             in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this respect,

             Plaintiff maintains a system to ensure that he revisits the online reservations system

             of every hotel he sues. By this system, Plaintiff maintains a list of all hotels he has

             sued with several columns following each. he continually updates this list by, among

             other things, entering the dates he did visit and plans to again visit the hotel's online

             reservations system. With respect to each hotel, he visits the online reservations

             system multiple times prior to the complaint being filed, then visits again shortly

             after the complaint is filed. Once a judgment is obtained or settlement agreement

             reached, he records the date by which the hotel's online reservations system must be

             compliant and revisits when that date arrives.

12.          Plaintiff is continuously aware that the subject websites remain non-compliant and

             that it would be a futile gesture to revisit the websites as long as those violations exist

             unless he is willing to suffer additional discrimination.

13.          The violations present at Defendant's websites infringe Plaintiff's right to travel free

             of discrimination and deprive him of the information required to make meaningful

             choices for travel. Plaintiff has suffered, and continues to suffer, frustration and


                                                 5
      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 6 of 9 Page ID #6




             humiliation as the result of the discriminatory conditions present at Defendant's

             website. By continuing to operate the websites with discriminatory conditions,

             Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

             Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

             and/or accommodations available to the general public. By encountering the

             discriminatory conditions at Defendant's website, and knowing that it would be a

             futile gesture to return to the websitesunless he is willing to endure additional

             discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

             services and benefits readily available to the general public. By maintaining a

             websites with violations, Defendant deprives Plaintiff the equality of opportunity

             offered to the general public. Defendant's online reservations system serves as a

             gateway to its hotel. Because this online reservations system discriminates against

             Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

             decision as to whether the facilities at the hotel are accessible.

14.          Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

             of the Defendant’s discrimination until the Defendant is compelled to modify its

             websitesto comply with the requirements of the ADA and to continually monitor and

             ensure that the subject websitesremains in compliance.

15.          Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to these websites.

             Plaintiff has reasonable grounds to believe that he will continue to be subjected to

             discrimination in violation of the ADA by the Defendant.


                                                6
      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 7 of 9 Page ID #7




16.          The Defendant has discriminated against the Plaintiff by denying him access to, and

             full and equal enjoyment of, the goods, services, facilities, privileges, advantages

             and/or accommodations of the subject website.

17.          The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the ADA

             as requested herein.

18.          Defendant has discriminated against the Plaintiff by denying him access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in

             violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

             Defendant continues to discriminate against the Plaintiff, and all those similarly

             situated by failing to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,

             services, facilities, privileges, advantages or accommodations to individuals with

             disabilities; and by failing to take such efforts that may be necessary to ensure that

             no individual with a disability is excluded, denied services, segregated or otherwise

             treated differently than other individuals because of the absence of auxiliary aids and

             services.

19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

             and 28 CFR 36.505.


                                               7
      Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 8 of 9 Page ID #8




20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

       a.    The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.    Injunctive relief against the Defendant including an order to revise its websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.

       c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

       d.    Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,

                                            By: /s/ Kimberly A. Corkill, Esq.

                                            Kimberly A. Corkill, Of Counsel
                                            Thomas B. Bacon, P.A.
                                            7 N. Coyle Street
                                            Pensacola, FL 32502
                                            ph. 850-375-3475


                                               8
Case 3:20-cv-01045 Document 1 Filed 10/02/20 Page 9 of 9 Page ID #9




                              fx 877-828-4446
                              kimberlyatlaw@gmail.com
                              Florida Bar Id. No. 84942

                              Thomas B. Bacon, Esq.
                              Thomas B. Bacon, P.A.
                              644 North Mc Donald St.
                              Mt. Dora, FL 32757
                              ph. (850)375-3475
                              kimberlyatlaw@gmail.com
                              Florida Bar. Id. No. 139262
